       Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 1 of 16



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

ALLEY THEATRE                                   §
                                                §
             Plaintiff,                         §
                                                §
             v.                                 §          Civil Action 4:19-cv-01987
                                                §
HANOVER INSURANCE CO.,                          §
                                                §          Jury Trial Demanded
             Defendant.                         §

                          PLAINTIFF’S FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES ALLEY THEATRE, as Plaintiff, complaining of HANOVER

INSURANCE CO., hereinafter referred to as Defendant, and for cause of action herein would

respectfully show unto the Court as follows:

                                            PARTIES

        1.     Plaintiff the Alley Theatre (“Alley”) brings this complaint against defendant

Hanover Insurance Company (“Hanover”) for breach of contract and bad faith, and alleges the

following:

        2.     The Alley Theatre is a nationally recognized not-for-profit performing arts

company and a cornerstone of the Houston fine arts community. The Alley’s performance spaces

and primary facilities are located at 615 Texas Avenue in the heart of Houston’s downtown theater

district.

        3.     Defendant Hanover Insurance Company is a foreign corporation conducting

business in Texas. This suit arises out of Defendant’s business in Texas. Defendant has accepted

service of process and filed a notice of removal in this Court.
     Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 2 of 16



                              PROCEDURAL BACKGROUND

       4.      On May 3, 2019, Plaintiff filed its Original Petition in the 61st Judicial Dirstrict

Court of Harris County, Texas, Cause No. 2019-31244. On May 31, 2019, Defendant filed its

Original Answer and Jury Demand. On June 3, 2019, Defendant filed a Notice of Removal.

       5.      Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), this First Amended

Petition may be made as a matter of course because it is timely filed within 21 days after service

of Defendant’s Original Answer.

                                JURISDICTION AND VENUE

       6.      Jurisdiction is proper because the parties are diverse and the amount in controversy

exceeds the minimum jurisdictional limits of this Court.

       7.      Venue is proper because the the facts giving rise to this lawsuit occurred in the

Sourthern District of Texas, Houston, Division.

                                             FACTS

                    The Alley purchases the subject policy from Hanover

       8.      In 2016, the Alley purchased a Commercial Lines Policy from Hanover covering

the period August 31, 2016 through August 31, 2017. The Hanover insurance issued to the Alley

bears policy number RHD 759991213 and is attached hereto as exhibit 1.

       9.      The Hanover Policy provides approximately $156.9 million of coverage for

property damage, lost income and expenses, as set forth in the “Schedule of Coverages

Commercial Output Program” which states:

               Catastrophe Limit – The most “we” pay for any combination of or total of
               losses arising under one or more coverages in any one occurrence is:
               $156,890,000.



                                                  2
      Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 3 of 16



                            Hurricane Harvey devastates the Alley

       10.     On August 17, 2017, a tropical storm over the Caribbean was assigned the name

Harvey by the United States National Hurricane Center. On August 24 the storm was upgraded

from a tropical storm to a category 4 hurricane.

       11.     On August 25, 2017, Hurricane Harvey struck Texas, causing extensive damage to

the Houston area, including to the downtown theater district, and specifically to the Alley Theatre.

       12.     The storm’s damage to the Alley’s facilities required the complete shutdown of the

theatre’s operations for months. Huge quantities of water needed to be pumped from the Alley’s

lower levels, where waters reached the ceilings. The Neuhaus Theatre, one of the two primary

performance spaces in the Alley, was nearly a total loss. In addition, tens of thousands of stage

props, along with light, sound and laundry equipment were destroyed.

       13.     Because the performance spaces and facilities on Texas Avenue were unusable for

months following the hurricane, the Alley was forced to cancel several performances and find an

alternative venue for certain performances while remediation and repair work was underway at the

Texas Avenue location. The Alley had to cancel or relocate four productions scheduled for

performances in the Neuhaus Theatre. The Alley was able to secure the 185 seat Jose Quintero

theatre at the University of Houston (a smaller stage) for one production from September 15

through October 15, 2017, but was unable to relocate its second major production of the 2017 fall

season that had been scheduled to be performed in the Alley’s 774 seat Hubbard Theatre.

       14.     More than a year and a half has passed since Hurricane Harvey. The Alley has

spent more than $12 million to repair the building and the Alley is back in business in its home in

downtown Houston. In addition to the repair cost and approximately $4 million in lost theatrical



                                                   3
      Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 4 of 16



equipment and props, the Alley lost substantial revenue and incurred significant expenses – more

than $5 million – while the theatres were unusable.

                                Hanover’s response to The Alley

       15.      Within a week of the hurricane, the Alley notified Hanover of the damage and the

Alley has been continually engaged with Hanover for the past 18 months regarding the extent of

the damage and the steps taken to repair and reopen the Alley Theatre.

       16.      Despite the Alley’s efforts to get Hanover to pay what is owed under the policy,

Hanover has denied and delayed payments for the Alley’s claimed losses that Hanover knows or

should know are covered by the Policy. Although Hanover has paid certain amounts due under

the Policy, it has blatantly denied its obligation to pay for more than $5 million in lost income and

expenses covered by the income coverage portion of the Policy and more than $7 million covered

by the property damage provisions of the Policy.

       17.      Hanover’s delays and denials in providing compensation for these losses place

Hanover in breach of the Policy and constitute bad faith.

     Hanover denies payment for lost earnings, operating expenses, and extra expense

       18.      Hanover’s Policy includes a “Commercial Output Income Coverage Part” that

covers lost earnings, continuing operating expenses, and extra expense incurred during the

restoration period when Alley’s business was interrupted:

             “We” cover “your” actual loss of net income (net profit or loss before income
             taxes) that would have been earned or incurred and continuing operating
             expenses normally incurred by “your” “business”, including but not limited to
             payroll expense . . .

             “We” cover the extra expenses that are necessary during the restoration period
             that you would not have incurred if there had been no direct physical loss or
             damage to property . . .

                                                 4
Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 5 of 16



       “We” cover any extra expense to avoid or reduce the interruption of “business”
       and continue operating at a “covered location”, replacement location, or a
       temporary location. This includes expenses to relocate and costs to outfit and
       operate a replacement or temporary location . . .

       “We” will also cover any extra expense to reduce the interruption of “business”
       if it is not possible for “you” to continue operating during the “restoration
       period”.

 19.      Indeed, a review of the Policy language indicates that:

          a. The Flood Endorsement covers “direct physical loss to covered property at

               covered locations caused by flood.”

          b. The Flood Endorsement limit does not limit coverage for losses or damages that

               are outside direct physical loss to covered property caused by flood.

          c.   “Direct physical loss to covered property,” subject to the Flood Endorsement

               limit, is separate from lost earnings, continuing operating expenses, and extra

               expense incurred during the restoration period; those losses are recoverable

               when the insured has a suspension of operations due to physical loss or damage

               to covered property.

          d. Lost earnings, continuing operating expenses, and extra expense are different

               from the category of losses subject to the Flood Endorsement limit.

          e. Income coverage for lost earnings, continuing operating expenses, and extra

               expense has its own applicable extensions and limits of coverage.

          f. The Flood Endorsement does not exclude coverage for lost earnings, continuing

               operating expenses, and extra expense, nor does the Flood Endorsement make

               lost earnings, continuing operating expenses, and extra expense subject to the

               Flood Endorsement limit.


                                            5
      Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 6 of 16



       20.     Despite the clear language of the Policy which required Hanover to compensate the

Alley for lost earnings, continuing operating expenses, and extra expense, including the cost of

cancelling shows and putting on shows at replacement venues, Hanover has denied coverage and

refused to pay the Alley anything under the Income Coverage provisions of the Policy.

       21.     Hanover told the Alley that its lost income and covered expenses are subsumed

within the Policy’s coverage for property damage caused by flood, which is capped at $3 million.

Hanover’s position is untenable and contrary to any reasonable interpretation of the Policy, which

expressly restricts the Policy’s $3 million Flood limit to property damage. It does not apply to lost

income or covered expenses.

       22.     Hanover has delayed resolution of the Alley’s claim for these losses by requesting

multiple rounds of increasingly detailed documentation requiring many hours of time by the Alley

staff to compile. Hanover’s requests are solely for purposes of delay and are not meant to bring

this matter to a resolution. Hanover has steadfastly maintained that the Alley’s income losses and

covered expenses are subject to the Policy’s $3 million Flood limit (which by its own terms limits

only property damage, not lost income and expenses), and Hanover has denied coverage on that

basis alone. Additional documentation concerning Alley’s claim will not change Hanover’s denial,

and will not resolve the underlying dispute.

       23.     The Policy’s Flood Endorsement states:

               When blanket flood coverage is indicated on the “schedule of coverages,”
               “we” cover direct physical loss to covered property at “covered locations”
               caused by “flood”. . . . the following “limits” apply to loss to covered
               property caused by “flood” . . . . (emphasis added).

       24.     By its own terms, the Flood Endorsement makes clear that its $3 million limit

applies only to direct physical loss to covered property. It does not limit any other category of

loss, such as lost earnings and expense coverage.
                                                 6
      Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 7 of 16



       25.     The schedule of coverages includes a completely separate “Income Coverage Part”

for business interruption losses, setting a separate limit of $5,040,000 for lost income and expenses

during the restoration period. This separate income coverage, with its separate limit, further

demonstrates that the Flood limit for property damages does not apply to the Alley’s separate

income coverage for business interruption damages.

          Hanover denies coverage for property damage caused by sprinkler leakage.

       26.     One level below Texas Avenue, a vault in the Alley’s basement houses CenterPoint

Energy’s electrical equipment that provides power to the Alley. The vault is ventilated by two

shafts rising to above street level and covered with iron grates in the ramp accessing the Alley.

Below ground, the vault was separated from the lower levels of the Alley by a concrete block wall.

       27.     As heavy rain fell and accumulated during Hurricane Harvey, water flowed through

the grate covers into the underground vault. Hurricane waters filled the vault and broke through

the wall separating the vault from the Alley basement.

       28.     When the water broke through, a portion of the wall broke open a two-inch sprinkler

pipe in the Alley basement. According to water meter readings, more than a million gallons of

water leaked out of the broken sprinkler pipe and into the Alley basement before the sprinkler

system could be shut off.

       29.     The combination of rain water and sprinkler water filled the lower levels of the

Alley, in some places to the ceiling, causing extensive damage to the building and its contents.

       30.     The Policy’s property damage coverage is laid out in the “Commercial Output

Program Property Coverage Part” of the Policy. The specific perils covered by the Policy include

both sprinkler leakage and hurricane: “Specified Perils means . . . explosion . . . fire . . . leakage

from fire extinguishing equipment . . . water damage . . . and windstorm.”
                                                  7
      Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 8 of 16



       31.      The standard policy language excludes coverage for flood but expressly includes

coverage for property damage caused by sprinkler leakage. The Perils Excluded section of the

Property Coverage Part of the Policy states:

                “Flood – “We” do not pay for loss caused by “flood”. However, “we” do
                cover the resulting loss if fire, explosion, or sprinkler leakage results.

       32.      The Alley purchased a Flood Endorsement, which eliminates the flood exclusion

from the Policy. The Flood Endorsement states that “Under Perils Excluded, the exclusion for

Flood is deleted.” The Flood Endorsement limits coverage for property damage caused by flood

to $3 million. The Flood Endorsement does not purport to limit any loss under the Policy, other

than physical loss to covered property caused by flood. The Flood Endorsement limit does not

limit coverage related to any perils under the Policy, other than flood.

       33.      Nothing in the Flood Endorsement suggests or implies or can be reasonably

interpreted as removing coverage for sprinkler leakage. It is unreasonable to interpret the Policy

as providing that by paying an additional premium to acquire flood protection, the Alley somehow

gave up coverage for specified covered perils of fire, explosion, sprinkler leakage, water damage,

or windstorm.

       34.      The Policy provides up to $156.9 million of coverage for property damage, as set

forth in the “Schedule of Coverages Commercial Output Program” which states:

       Catastrophe Limit – The most “we” pay for any combination of or total of losses
       arising under one or more coverages in any one occurrence is: $156,890,000.

       35.      The cost to repair the damage and restore the Alley’s building on Texas Avenue

was more than $10 million, which is well within the limit of coverage provided by the Policy.




                                                 8
      Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 9 of 16



       36.     Hanover takes the position that the $3 million flood limit includes not only the lost

income and expenses described above, but also the losses resulting from the million gallons of

water that leaked out of the sprinkler system into the Alley basements.

       37.     Hanover’s denial of coverage for the million gallons of sprinkler leakage is not a

reasonable reading of the Policy and its denials and delays are in breach of the Policy and taken in

bad faith.

                  Named Storm Hurricane Harvey caused the Alley damage

       38.     The Policy includes a “Named Storm Deductible Endorsement” which states

               In this endorsement a named storm refers to weather related events given a
               name or designated by the National Weather Center as such. The deductible
               provision under How Much We Pay is replaced by provisions for Flat
               Deductible or Percentage Deductible when loss to covered property is
               caused by or results from a named storm. Loss or damage resulting from a
               covered weather condition, other than from a named storm, will be
               considered part of the named storm occurrence if the loss or damage would
               not have occurred without the weather conditions from the named storm.

       39.     The Policy includes a list of “Perils Excluded” from coverage. The Perils Excluded

language sets out each of the perils for which coverage is not provided, including earth movement,

nuclear hazard, utility failure, sewer backup, and others. There is no exclusion for the peril of a

Named Storm.

       40.     Other endorsements, such as Flood, contain explicit limits on coverage; Named

Storm does not contain any limitation. As a result, the coverage limits for Named Storm are the

general policy limit of $156.9 million, well above the loss to the Alley.

       41.     In the event of a Named Storm, the Policy deductible increases from $25,000 to 1%

of the value of the covered property.




                                                 9
     Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 10 of 16



       42.    Hanover invoked the Named Storm deductible on September 9th and 10th, 2017.

Hanover retracted that position on September 22, 2017, choosing the lower deductible and

claiming the Alley’s losses were subject to the $3 million flood limit, rather than the unlimited

peril of Named Storm.

       43.    On February 19, 2019, the Alley provided Hanover notice of its claims pursuant to

Texas Insurance Code 542A. On April 18, 2019, Hanover responded and continued to deny

coverage.

                                            CLAIMS

                        First Claim for Relief – Declaratory Judgment

       44.    Plaintiff restates and incorporates all the paragraphs above into this claim for relief.

       45.    Pursuant to the terms of the Policy, Alley respectfully requests a declaratory

judgment that the Flood Endorsement limit does not limit coverage under the “Commercial Output

Program Income Coverage Part” of the Policy. Specifically, Alley seeks a declaration that:

              a. The Flood Endorsement covers “direct physical loss to covered property at

                   covered locations caused by flood.”

              a. The Flood Endorsement limit does not apply to losses or damages that are

                   outside “direct physical loss to covered property” caused by flood.

              b.   “Direct physical loss to covered property,” subject to the Flood Endorsement

                   limit, is separate from lost earnings, continuing operating expenses, and extra

                   expense incurred during the restoration period; those losses are recoverable

                   when the insured has a suspension of operations due to physical loss or damage

                   to covered property.



                                                10
     Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 11 of 16



               c. Lost earnings, continuing operating expenses, and extra expense are different

                  from the category of losses subject to the Flood Endorsement limit.

               d. Income coverage for lost earnings, continuing operating expenses, and extra

                  expense has its own applicable extensions and limits of coverage.

               e. The Flood Endorsement does not exclude coverage for lost earnings, continuing

                  operating expenses, and extra expense, nor does the Flood Endorsement make

                  lost earnings, continuing operating expenses, and extra expense subject to the

                  Flood Endorsement limit.

       46.     This dispute presents a justiciable controvery that will be resolved by awarding

declaratory relief because Hanover has improperly denied coverage under the “Income Coverage

Part” of the Policy, and has incorrectly claimed the Alley’s lost earnings and expenses are

subsumed within and subject to the Flood Endorsement limit.

       47.     Alley requests a speedy hearing to resolve this action for declaratory judgment.

               Second Claim for Relief – Breach of Contract Against Hanover

       48.     Plaintiff restates and incorporates all the paragraphs above into this claim for relief.

       49.     Hanover sold the Policy to the Alley and the Policy obligates Hanover to pay for

the Alley’s lost income and expenses caused by Hurricane Harvey up to a limit of $5,040,000.

The Alley has provided Hanover with proof of covered income losses and expenses well in excess

of the $5.04 million limit, but Hanover has refused to pay any amount owed pursuant to the

earnings and extra expense coverage provisions.

       50.     The Alley promptly advised Hanover of its lost income and expenses and continued

to provide updated information and supporting materials to Hanover, but Hanover continues to

refuse to pay the Alley for these covered losses and expenses.

                                                 11
     Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 12 of 16



          51.      The Policy obligates Hanover to pay for the Alley’s remediation and repair of its

building on Texas Avenue up to a maximum of $156 million. The Alley promptly advised

Hanover of the damage to the theater building caused by Hurricane Harvey and sprinkler leakage.

The Alley has continued to provide updated information and supporting materials to Hanover

concerning the repairs. But Hanover has paid the Alley only $3 million for property damage,

claiming all building damage is subject to the Policy cap on losses due to flood.

          52.      The Alley has satisfied all conditions precedent and obligations required by the

Policy.

          53.      Hanover is in breach of the obligations imposed on it by the Policy.

            Third Claim for Relief – Breach of Texas Insurance Code Against Hanover

          54.      Plaintiff restates and incorporates all the paragraphs above into this claim for relief.

          55.      The Alley suffered various losses covered by the Policy, promptly notified Hanover

of its losses, satisfied all conditions of the policy and provided Hanover with statutory notice of its

claim under Texas Insurance Code Chapter 542A .

          56.      Hanover is liable for the claim and had a duty to pay the claim in a timely manner.

          57.      Hanover breached its duties under the Texas Insurance Code Chapter 542 by failing

to comply with the deadlines imposed by that Chapter, including by:

                a. Failing to notify the Alley in writing of the acceptance or rejection of the Alley’s

                   claim within the time required under Texas Insurance Code § 542.056;

                b. Failing to notify the Alley in writing within the time required under Texas Insurance

                   Code § 542.056 of any need for additional time to accept or reject the Alley’s claim;

                   and


                                                     12
     Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 13 of 16



             c. Failing to pay the Alley’s claim within the time required under Texas Insurance

                Code § 542.058.

       58.      As a result of its violation of Texas Insurance Code Chapter 542, Hanover is liable

to pay the Alley interest in the amount of the claim as damages at the rate determined on the date

of judgment by adding 5% to the interest rate determined under Texas Finance Code § 304.003.

       59.      Hanover is also liable to the Alley for reasonable attorney’s fees under Texas

Insurance Code § 542A, in an amount to be determined at trial.

                     Fourth Claim for Relief – Bad Faith Against Hanover

       60.      Plaintiff restates and incorporates all the paragraphs above into this claim for relief.

       61.      Coverage under the Policy for the Alley’s lost income and expenses is reasonably

clear from the express language of the Policy.

       62.      Coverage for property damage resulting from the sprinkler leakage is reasonably

clear from the express language of the Policy.

       63.      Coverage for property damage from water damage and named storms, such as

Hurricane Harvey, is reasonably clear from the express language of the Policy.

       64.       Despite the clear language of the Policy, Hanover has refused to pay and has

delayed payment of monies owed to the Alley pursuant to the Policy.

       65.      As a result of Hanover’s bad faith refusal to pay amounts due under the policy, the

Alley has been forced to (a) bear the financial burden of these losses for more than a year, (b)

utilize funds from donors to cover these losses and thereby decrease the funds from donors that

would otherwise be available to the Alley for other purposes, and (c) incur related costs and

expenses that would not have been incurred if Hanover had not acted in bad faith.



                                                  13
     Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 14 of 16



                                  DEMAND FOR JURY TRIAL

       66.       Plaintiff hereby demands trial by jury.

                                   CONDITIONS PRECEDENT

       67.       All conditions precedent to Plaintiff’s claim for relief have been performed or have

occurred.

                                      PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, the Alley Theatre respectfully requests that

judgment be entered in its favor and against Wortham and Hanover as follows:

                On the Alley’s first cause of action, a speedy hearing and declaration that the Flood
                 Endorsement limit does not limit coverage under the “Commercial Output Program
                 Income Coverage Part” of the Policy;

                On the Alley’s second cause of action, awarding compensatory damages for
                 Hanover’s breach of its contractual obligations pursuant to the Policy in an amount
                 to be determined at trial;

                On the Alley’s third and fourth causes of action, awarding compensatory, statutory,
                 punitive and any other available damages for Hanover’s bad faith delay and refusal
                 to pay valid claims;

                For reasonable attorneys’ fees and enhanced interest, including pursuant to TCPRC
                 38.001, Texas Insurance Code 542.60, and Texas Insurance Code 542A;

                For pre-judgment and post judgment interest; and

                Awarding the Alley such other and further relief available under the law.




                                                  14
    Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 15 of 16



Dated: June 20, 2019                   Respectfully submitted,

                                       SUSMAN GODFREY L.L.P.


                                  By: /s/ Chanler A. Langham
                                      Neal S. Manne
                                      Attorney-in-charge
                                      State Bar No. 12937980
                                      S.D. Adm. #10209
                       `              nmanne@susmangodfrey.com
                                      James T. Southwick
                                      State Bar No. 24001521
                                      S.D. Adm. #21854
                                      jsouthwick@susmangodfrey.com
                                      William R.H. Merrill
                                      State Bar No. 24006064
                                      S.D. Adm. # 23601
                                      bmerrill@susmangodfrey.com
                                      Jonathan J. Ross
                                      State Bar No 00791575.
                                      S.D. Adm. # 18293
                                      jross@susmangodfrey.com
                                      Chanler A. Langham
                                      State Bar No. 24053314
                                      S.D. Adm. # 659756
                                      clangham@susmangodfrey.com
                                      1000 Louisiana Street, Suite 5100
                                      Houston, Texas 77002-5096
                                      Telephone: (713) 651-9366
                                      Fax: (713) 654-6666

                                       Attorneys for Plaintiff Alley Theatre




                                      15
     Case 4:19-cv-01987 Document 4 Filed on 06/20/19 in TXSD Page 16 of 16



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2019, a true and correct copy of the foregoing instrument
has been served upon all known counsel of record via electronic filing in accordance with the
USDC, Southern District of Texas Procedures for Electronic Filing. as listed below pursuant to the
Texas Rules of Civil Procedure.

Peri H. Alkas, TBN: 00783536
Mark C. Dodart, TBN: 00792286
Chad W. Schreiber, TBN: 24085732
500 Dallas Street, Suite 1300
Houston, Texas 77002
Telephone: 713-626-1386




                                               16
